Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, 12/06/2018, 3/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 9-14) in the reply filed on 1/06/2021 is acknowledged.
Claims 1-8, 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/06/2021.

Therefore, claims 9-14 have been examined on the merits in this Office action.

Claim status
Claims 9-14 are pending. 
Claims 1-8 and 15-20 are withdrawn. 
Claims 9-14 have been examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Hereinafter “Sun”) in the US Patent Application Publication Number US 20150375963 A1 in view of Krishnan et al. (Hereinafter “Krishnan”) in the US patent Application Publication Number US 20150017436 A1.
.
Regarding claim 9, Sun teaches a method of health monitoring of a belt of an elevator system (Fault detection (e.g. of corrosion, fatigue, wear, etc.) of belts or ropes used for elevator suspension and/or driving; Paragraph [0001] Line 3-5; A method of fault detection of a belt or rope includes connecting a fault detection unit to at least a portion of a belt or rope including a plurality of wires arranged in a plurality of strands and/or cords; Paragraph [0004] Line 2-4; FIGS. 1A, 1B and 1C are schematics of exemplary traction elevator systems 10; Paragraph [0025] Line 1-2), comprising:
connecting a health monitoring unit [52] (A fault detection unit 52 as the health monitoring unit) to a belt [16] of an elevator system [10] (FIG. 4 shows a fault detection unit 52 is electrically connected to one or more cords 24 of the belt 16. The fault detection unit 52 is connected to a terminated portion of the belt 16; Paragraph [0032] Line 1-4), 
the belt [16] including:
a plurality of tension members [24] in Figure 2 (one or more strands 30 or cords 24 as the tension member) arranged along a belt [16] width and extending longitudinally along a length of the belt [16] (FIG. 2 provides a schematic of a belt construction or design. Each belt 16 is constructed of a plurality of wires 28 (e.g. twisted into one or more strands 30 and/or cords 24 as shown in FIG. 3) in a jacket 26; Paragraph [0030] Line 1-4; a plurality of cords is typically arranged equally spaced within a jacket in a longitudinal direction; Paragraph [0002] Line 8-10; Figure 2 shows that arranged along a belt [16] width and extending longitudinally along a length of the belt [16]), 
a metallized coating layer (It is to be appreciated that while the embodiments herein are described as applied to coated steel belts, it is to be appreciated that the disclosure herein may similarly be applied to steel ropes, either coated or uncoated; Paragraph [0025] Line 13-17), and
a jacket material [26] at least partially encapsulating the plurality of tension members [24] and the metallized coating layer (The jacket 26 could completely envelop the cords 24 (such as shown in FIG. 2), substantially envelop the cords 24, or at least partially envelop the cords 24; Paragraph [0031] Line 5-8);
applying a voltage across the metallized coating layer of the at least one tension member [24] via the health monitoring unit [52] (During operation of the fault detection unit Paragraph [0032] Line 8-14); and
evaluating one or more electrical properties at the health monitoring unit [52] (A signal voltage from the cords 24 is received at the fault detection unit 52 and is compared to the excitation voltage at the fault detection unit 52 to determine an electrical impedance of the cord 24. In some embodiments, the fault detection unit 52 is configured as an LCR meter as a bridge circuit to detect electrical impedance across the cord 24. The fault detection unit 52 compares the excitation voltage to the signal voltage and evaluates an electrical impedance and/or electrical resistance of the belt 16; Paragraph [0032] Line 12-20), 
the one or more electrical properties indicative of a health condition of the belt (The measurements are dynamic such that changes in complex impedance or electrical resistance are evaluated by the detection unit 52 and are indicative of wear, fretting and wire breakage in the cords 24 of the belt 16; Paragraph [0032] Line 20-24). 
Sun fails to teach that wherein each tension member including a plurality of fibers; a metallized coating layer applied to at least a portion of an outer surface of at least one tension member of the plurality of tension members; the metallized coating having a coating electrical conductivity greater than a tension member electrical conductivity of the at least one tension member,
Krishnan teaches lifting and/or suspending members having metal cords with an organic or metal-organic coating (Paragraph [0001] Line 4-5), wherein 
each tension member [30] in Figure 2 including a plurality of fibers (the plurality of cords or tension members 30 can be made from other metal alloys such as, for example, carbon steel, iron alloys, nickel alloys or aluminum alloys, or from a combination of metal wires and non-metallic fibers without departing from the scope of the invention; Paragraph [0010] Line 12-16; The fibers, or the fabric 32 formed by the fibers, could be impregnated with at least one protective coating that protects the cords from corrosion during operation of the belt 16 in an elevator system 10. In another embodiment, synthetic fiber ropes coated with one or more coatings specifically designed for fiber ropes can be used instead of the plurality of cords with steel wires without departing from the scope of the invention; Paragraph [0010] Line 20-27); 
a metallized coating layer applied to at least a portion of an outer surface of at least one tension member of the plurality of tension members [30] (In an exemplary process for manufacturing the elevator belt 16, one or more self-assembling organic or metal-organic coatings can be first applied as a protective coating to the surface of the plurality of wires, strands and/or cords or tension members 30 prior to weaving the fabric 32; Paragraph [0012] Line 1-5); the metallized coating (metallized coating layer is coated with metal-organic coatings) having a coating electrical conductivity greater than a tension member [30] electrical conductivity of the at least one tension member [30] (tension members are made from non-metallic fibers as stated above) (Non-metals exhibit very low electrical conductivities and metal exhibits high electrical conductivity, therefore the metallized coating layer comprising metal-organic coatings having a coating electrical conductivity greater than a tension member electrical conductivity made from non-metallic fibers of the at least one tension member). The purpose of doing so is to protect the cords from corrosion during operation and to maintain temperature, pressure, light and to protect from outside environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sun in view of Krishnan, because Krishnan  each tension member with a plurality of fibers, to apply a metallized coating layer to at least a portion of an outer surface of at least one tension member of the plurality of tension members protects the cords from corrosion during operation (Paragraph [0010]), protects the cord from external environment, temperature. 

Regarding claim 10, Sun teaches a method, wherein 
the one or more electrical properties are one or more of electrical resistance or continuity (The fault detection unit 52 compares the excitation voltage to the signal voltage and evaluates an electrical impedance and/or electrical resistance of the belt 16; Paragraph [0032] Line 18-20; The method of claim 4, wherein the components of electrical impedance include inductance, capacitance and/or resistance; Claim 5).

Regarding claim 11, Sun teaches a method, wherein 
an open circuit detected by the health monitoring unit is indicative of a damaged or broken tension member [24] (The measurements are dynamic such that changes in complex impedance or electrical resistance are evaluated by the detection unit 52 and are indicative of wear, fretting and wire breakage in the cords 24 of the belt 16; Paragraph [0032] Line 20-24; Claim 1; the detection unit determines the resistance and if the resistance is infinity then there is open circuit therefore by calculating resistance open circuit is detected by the detection unit to determine the damaged or broken tension member).

Regarding claim 13, Sun teaches a method, further comprising:
measuring a baseline electrical resistance [36] (baseline impedance profile 36 as the baseline electrical resistance) (In FIG. 5 are measured impedance profiles 34a, 34b, and 34c compared with baseline impedance profile 36; Paragraph [0035] Line 1-3) across the metallized coating layer via the health monitoring unit [52] (The measured impedance profile 34 is compared to an initial or baseline impedance profile 36 with differences indicative of wear of or damage to the cord 24; Paragraph [0034] Line 8-10); and
measuring a subsequent electrical resistance (measured impedance profile 36 as the subsequent electrical resistance) (In FIG. 5 are measured impedance profiles 34a, 34b, and 34c compared with baseline impedance profile 36; Paragraph [0035] Line 1-3) across the metallized coating layer after a predetermined time via the health monitoring unit [52] (the electrical impedance is measured continuously or intermittently (such as 1 measurement per hour) or periodically (such as one measurement per day) during operation of the elevator system; Paragraph [0034] Line 5-8);
wherein a change in electrical resistance from the baseline electrical resistance [36] to the subsequent electrical resistance [34] is indicative of wear of or damage to the jacket material [26] (The measured impedance profile 34 is compared to an initial or baseline impedance profile 36 with differences indicative of wear of or damage to the cord 24. The measured impedance profile 34 may be correlated to specific faults, damage or failure modes of the cord 24, such as wire breakage, fretting and/or birdcaging of one or more wires 28 of the cord 24; Paragraph [0034] Line 8-14).

Regarding claim 14, Sun fails to teach a method, wherein the metallized coating layer is applied to the tension member via one of a cold spray or an electrodeposition process.
Krishnan teaches lifting and/or suspending members having metal cords with an organic or metal-organic coating (Paragraph [0001] Line 4-5), wherein 
wherein the metallized coating layer is applied to the tension member [30] via one of a cold spray or an electrodeposition process (The organic or metal-organic coating material is spray coated or painted onto the surface of the plurality of cords or tension members 30. "Thin" as used herein includes a range of coating layer thicknesses from about 10 angstroms (about 1 nanometers) to about 1 micron (about 1000 nanometers), and may include a single or multiple monolayers of the coating materials on the surface of the plurality of cords or tension members 30; Paragraph [0012] Line 34-40). The purpose of doing so is to protect the cords from corrosion during operation and to maintain temperature, pressure, light, or a combination of these methods during the drying or post-curing process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sun in view of Krishnan, because Krishnan teaches to apply the metallized coating layer to the tension member via one of a cold spray or an electrodeposition process protects the cords from corrosion during operation (Paragraph [0010]), maintains temperature, pressure, light, or a combination of these during the process (Paragraph [0012]). 




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘963 A1 in view of Krishnan ‘436 A1, as applied to claim 9 above, and further in view of Goldsmith in the US Patent Application Publication Number US 20140163664 A1.

Regarding claim 12, the combination of Sun and Krishnan fails to teach a method, further comprising utilizing magnetic induction to measure a thickness of the jacket material, wherein the metallized coating layer comprises one or more paramagnetic materials.
Goldsmith teaches A stent jacket that does not accommodate an attachment fully encircles the substrate ductus and can be provided with ductus wrap-around hook and loop straps, or side-straps (belt-straps, straps, side -belts) (paragraph [0859] Line 11-15), wherein
utilizing magnetic induction to measure a thickness of the jacket material (when the thickness of the stent-jacket must be minimized, the use of an intrinsically magnetized stent-jacket is indicated; Paragraph [0880] Line 16-18), wherein the metallized coating layer comprises one or more paramagnetic materials (Adding a layer containing sufficiently continuous electrically conductive ferromagnetic material allows remote, noninvasive, heating of the jacket; Paragraph  [0496] Line 5-8; Intrinsically magnetized stent-jacket--A homogeneous single layer, such as one consisting of thin sheet stock magnetized stainless steel or a magnetic polymer or copolymer; Paragraph [3082]). The purpose of doing so is to increase magnetic strength, resilience, or both, to provide the magnetization and structural properties required in a stent-jacket (qv.), to increase its magnetic force or resilience.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sun and Krishnan in view of Goldsmith, because Goldsmith teaches to utilizing magnetic induction to measure a thickness of the jacket material .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Stucky et al. (US 20110284331 A1) discloses, “Monitoring load bearing members in elevator systems. More particularly, this invention relates to a circuit arrangement for using electricity-based monitoring techniques (Paragraph [0001]). FIG. 2, an example load bearing member 30 is a coated steel belt having a plurality of steel cord tension members 32 encased in a polyurethane jacket 34. As can be appreciated form the drawing, the tension members 32 comprise a plurality of steel strands wound into a cord in a known manner. The jacket material 34 generally surrounds each of the tension members and fills spaces between them. The tension members 32 extend longitudinally (as shown by L in FIG. 2) in parallel along the length of the belt 30. This invention is not limited to a specific kind of load bearing member (Paragraph [0021])”. However Stucky does not disclose a metallized coating layer applied to at least a portion of an outer surface of at least one tension member of the plurality of tension members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866